Execution Version
Exhibit 10.1
WAIVER AND OMNIBUS AMENDMENT NO. 1 TO LOAN AGREEMENT
          WAIVER AND OMNIBUS AMENDMENT NO. 1, dated as of June 18, 2009 (this
“Waiver and Amendment”), relating to the LOAN AGREEMENT, dated as of April 4,
2008 (the “Loan Agreement”), among MSLO EMERIL ACQUISITION SUB LLC, a Delaware
limited liability company (the “Borrower”), MARTHA STEWART LIVING OMNIMEDIA,
INC., a Delaware corporation (the “Parent Guarantor”), and BANK OF AMERICA,
N.A., in its individual capacity (the “Bank”) and as collateral agent (in such
capacity, together with any successor collateral agent, the “Collateral Agent”)
for the Secured Parties (as defined in the Security Agreement).
          WHEREAS, the Borrower and the Parent Guarantor have requested the Bank
to modify certain financial covenants set forth in the Loan Agreement;
          WHEREAS, the Borrower and the Parent Guarantor have requested the Bank
and the Collateral Agent clarify a covenant in the Security Agreement and waive
the application of such covenant prior to the clarification thereof set forth
herein;
          WHEREAS, subject to the terms and conditions set forth herein, the
Bank and the Collateral Agent have agreed to such request;
          NOW THEREFORE, in consideration of the premises and the agreements
herein, each of the Borrower and the Parent Guarantor hereby agrees with the
Bank and the Collateral Agent as follows:
          1. Definitions. All terms used herein which are defined in the Loan
Agreement and not otherwise defined herein are used herein as defined therein.
          2. Amendment. The following amendments shall become effective on the
Effective Date.
               (a) Section 1 of the Loan Agreement is hereby amended by adding
the following definitions in proper alphabetical order:
“First Amendment Effective Date” means June 18, 2009.”
“Short Term Cash Equivalents” means Cash Equivalents of the type described in
(i) clause (a) or (b) of the definition thereof with maturities of 90 days or
less from the date of acquisition or (ii) clause (f) of the definition thereof.”
               (b) Section 1 of the Loan Agreement is hereby further amended by
amending and restating the definition of “EBITDA” to read in its entirety as
follows:



--------------------------------------------------------------------------------



 



2

“EBITDA” means, with respect to any Person for any period, net income for such
period, less income or plus loss from discontinued operations and extraordinary
items for such period, plus income taxes for such period, plus interest expense
for such period, plus depreciation, depletion and amortization for such period
determined on a consolidated basis for such Person, plus non-cash stock-based
compensation expense, plus impairment losses in respect of goodwill and
intangible assets, in each case to the extent deducted (or included, in the case
of income) in the calculation of net income (without duplication). EBITDA shall
be calculated on a pro forma basis to give effect to the Acquisition and any
other acquisitions permitted pursuant to this Agreement consummated at any time
on or after the first day of the relevant testing period thereof as if the
Acquisition or such other acquisition had been effected on the first day of such
testing period; provided that any such adjustment may be applied solely to the
extent that such adjustments are factually supportable and (i) which would be
accounted for as any adjustment pursuant to Article 11 of Regulation S-X
promulgated by the SEC or (ii) are otherwise determined pursuant to calculations
in form and substance reasonably satisfactory to the Bank; provided further,
however, that this sentence shall not apply to the calculation of the
consolidated EBITDA of the Borrower and the SPE for purposes of the proviso to
Section 8.4.
               (c) Section 8.1 of the Loan Agreement is hereby amended and
restated in its entirety as follows:
“8.1 Tangible Net Worth. Parent Guarantor shall maintain, as of the last day of
each of the following fiscal quarters of Parent Guarantor, on a consolidated
basis Tangible Net Worth equal to at least (i) $40,000,000 as of the last day of
any fiscal quarter to and including the first fiscal quarter of 2009, (ii)
$35,000,000 as of the last day of the second fiscal quarter of 2009 and (iii)
$40,000,000 as of the last day of any fiscal quarter ending thereafter.”
               (d) Section 8.2 of the Loan Agreement is hereby amended and
restated in its entirety as follows:
“8.2 Funded Debt to EBITDA Ratio. Parent Guarantor shall not permit, as of the
last day of each fiscal quarter of Parent Guarantor, the ratio of (i) Funded
Debt for the four (4) quarter period ending on such day to (ii) consolidated



--------------------------------------------------------------------------------



 



3

EBITDA for Parent Guarantor and its Subsidiaries for the four (4) quarter period
ending on such day, to be greater than (a) 2.0 to 1.0 as of the last day of any
fiscal quarter to and including the first fiscal quarter of 2009, (b) 2.75 to
1.0 as of the last day of the second fiscal quarter of 2009 and (c) 2.0 to 1.0
as of the last day of any fiscal quarter ending thereafter.”
               (e) Section 8 of the Loan Agreement is hereby amended by adding
the following as a new Section 8.7:
“8.7 Unencumbered Cash and Short Term Cash Equivalents. Parent Guarantor shall
maintain, at all times on and after the First Amendment Effective Date to and
including the day on which Parent Guarantor shall have delivered a Compliance
Certificate in accordance with Section 7.2(d) in respect of the third fiscal
quarter of 2009 which Compliance Certificate certifies that no Default or Event
of Default has occurred, cash and Short Term Cash Equivalents (excluding assets
of any retirement plan) which are not (i) subject to any lien, security interest
or other encumbrance (other than bankers’ liens, rights of setoff and similar
Liens incurred on deposits in favor of banks and securities intermediaries in
the ordinary course of business) or (ii) held by Parent Guarantor in order to
comply with any other liquidity or other similar covenant under any agreement in
respect of indebtedness or other obligations of Parent Guarantor or any of its
Subsidiaries (other than the Obligations), having an aggregate market value of
not less than an amount equal to 125% of the aggregate outstanding principal
amount of the Loan.”
               (f) For purposes of measuring the Parent Guarantor’s and the
Borrower’s compliance with the covenants set forth in Sections 8.3, 8.4 and 8.5
of the Loan Agreement, the outstanding principal amount of the Loan shall not be
included in the “current portion of long term debt” (as used in subclause (B) of
Section 8.3(ii) and subclause (B) of Section 8.4(ii)) or in “current
liabilities” (as used in clause (ii) of Section 8.5).
               (g) The second sentence of Section 4.07 of the Security Agreement
is hereby amended and restated in its entirety as follows:
“(i) Within thirty (30) days after Borrower files an application to register a
Copyright, Mark or Patent, or an Affiliate of Borrower files such an application
on Borrower’s behalf, (ii) if Borrower acquires a registered Copyright or Mark
or



--------------------------------------------------------------------------------



 



4

Patent, within thirty (30) days after Borrower receives the applicable
assignment of such registered Copyright or Mark or Patent or (iii) if a third
party that is not an Affiliate of Borrower is reasonably expected to file an
application to register a Copyright on Borrower’s behalf, within 30 days after
the earlier to occur of (A) the publication of the applicable work and
(B) Borrower obtains knowledge of such application, in each such case, Borrower
shall provide to the Collateral Agent written notice of the foregoing and
confirm the attachment of the Lien and security interest created by this
Agreement to such registered or pending Intellectual Property by execution of an
instrument in form reasonably acceptable to the Collateral Agent.”
          3. Waivers.
               (a) Effective as of the Effective Date, each of the Bank and the
Collateral Agent hereby waives the application of the second sentence of
Section 4.07 of the Security Agreement through the Effective Date.
               (b) The foregoing waiver shall not constitute (i) except as
expressly set forth herein, a modification or alteration of the terms,
conditions or covenants of the Security Agreement or any other Loan Document,
(ii) a waiver of, or consent to, any other breach of, any other provision of the
Security Agreement or any other Loan Document or (iii) except as expressly set
forth herein, a waiver, release or limitation upon the exercise by the Bank or
the Collateral Agent of any of its rights, legal or equitable, under the
Security Agreement, the other Loan Documents and applicable law, all of which
are hereby reserved.
          4. Conditions to Effectiveness. This Waiver and Amendment shall become
effective on and as of the date (the “Effective Date”) on which all of the
following conditions shall have been satisfied:
               (a) the Bank shall have received counterparts of this Waiver and
Amendment duly executed by the Borrower and the Parent Guarantor;
               (b) the Borrower shall have paid all accrued and unpaid fees and
expenses of Paul, Weiss, Rifkind, Wharton & Garrison LLP that are reimbursable
under the Loan Documents for which an invoice has been presented on or before
the Effective Date;
               (c) the representations and warranties contained in Section 5
hereof shall be true and correct on and as of the Effective Date (after giving
effect to this Waiver and Amendment); and
               (d) after giving effect to this Waiver and Amendment, no event
shall have occurred and be continuing which constitutes an Event of Default
under the



--------------------------------------------------------------------------------



 



5

Loan Agreement or would constitute an Event of Default but for the requirement
that notice be given or time elapse or both.
          5. Representations and Warranties. The Borrower hereby represents and
warrants to the Bank as follows:
               (a) After giving effect to this Waiver and Amendment, the
representations and warranties made by the Borrower and the Parent Guarantor in
the Loan Agreement and in each other Loan Document to which it is a party are
true and correct in all material respects on and as of the Effective Date as
though made on and as of the Effective Date (except (i) to the extent such
representations and warranties expressly relate to an earlier date, (ii) the
representation and warranty set forth in Section 4.01(b) of the Security
Agreement, as to which the Borrower makes no representation and (iii) that the
representation and warranty set forth in Section 6.4 of the Loan Agreement is
further qualified by any matter set forth in the Parent Guarantor’s most recent
Annual Report on Form 10-K and Quarterly Report on Form 10-Q prior to the date
hereof).
               (b) Each of the Borrower and the Parent Guarantor has all limited
liability company or corporate power and authority to execute and deliver this
Waiver and Amendment and to perform the obligations provided for herein and in
the Loan Agreement, as modified hereby, and in the case of the Borrower, in the
Security Agreement, as modified hereby.
               (c) The execution, delivery and performance by each of the
Borrower and the Parent Guarantor of this Waiver and Amendment and the
performance by the Borrower and the Parent Guarantor of the Loan Agreement, as
modified hereby, and by the Borrower of the Security Agreement, as modified
hereby, do not contravene the certificate of formation or limited liability
company agreement of the Borrower or the certificate of incorporation or bylaws
of the Parent Guarantor or any law applicable to either of them, or any judgment
or order applicable to or binding on either of them, and do not constitute a
default under any existing agreement, mortgage, indenture or contract binding on
either of them or affecting either of their property.
               (d) This Waiver and Amendment has been duly executed and
delivered by each of the Borrower and the Parent Guarantor and this Waiver and
Amendment and the Loan Agreement, as modified hereby, and, in the case of the
Borrower, the Security Agreement, as modified hereby, constitutes the legal,
valid and binding obligation of each of them, enforceable in accordance with its
terms.
               (e) If the amendment effected by Section 2(g) above had been
effective on and after July 31, 2008, the Borrower would have been in compliance
with Section 4.07 of the Security Agreement, as so amended, at all times on and
after July 31, 2008, except with respect to the following title published by
HarperCollins on behalf of the Borrower: “Emeril at the Grill: A Cookbook for
All Seasons” (and the Borrower shall, promptly following the Effective Date,
execute an instrument in form reasonably



--------------------------------------------------------------------------------



 



6

acceptable to the Collateral Agent confirming the attachment of the Lien and
security interest created by the Security Agreement to the work represented by
such title).
          6. Release. In consideration of the agreements of the Bank and the
Collateral Agent contained herein and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, each of the
Borrower and the Parent Guarantor, on behalf of itself and its successors,
assigns and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges the Bank and the Collateral
Agent and their successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (the Bank, the
Collateral Agent and all such other Persons being hereinafter referred to
collectively as the “Releasees” and individually as a “Releasee”), of and from
all demands, actions, causes of action, suits, damages and any and all other
claims, counterclaims, defenses, rights of set-off, demands and liabilities
whatsoever (individually, a “Claim” and collectively, “Claims”) of every name
and nature, known or unknown, both at law and in equity, the Borrower or the
Parent Guarantor, or any of their successors, assigns or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Waiver and Amendment for or on account of, or in relation
to, or in any way in connection with any of the Loan Agreement, any of the other
Loan Documents or any transactions thereunder or related thereto.
          7. Continued Effectiveness of the Loan Agreement. Except as otherwise
expressly provided herein, the Loan Agreement and the other Loan Documents to
which the Borrower is a party are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects except that on and
after the date hereof (i) all references in the Loan Agreement to “this
Agreement”, “hereto”, “hereof”, “hereunder” or words of like import referring to
the Loan Agreement shall mean the Loan Agreement as modified by this Waiver and
Amendment, (ii) all references in the Security Agreement to “this Agreement”,
“hereto”, “hereof”, “hereunder” or words of like import referring to the
Security Agreement shall mean the Security Agreement as modified by this Waiver
and Amendment, (iii) all references in the other Loan Documents to the “Loan
Agreement”, “thereto”, “thereof”, “thereunder” or words of like import referring
to the Loan Agreement shall mean the Loan Agreement as modified by this Waiver
and Amendment and (iv) all references in the other Loan Documents to the
“Security Agreement”, “thereto”, “thereof”, “thereunder” or words of like import
referring to the Security Agreement shall mean the Security Agreement as
modified by this Waiver and Amendment.
          8. Counterparts. This Waiver and Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.



--------------------------------------------------------------------------------



 



7

          9. Headings. Section headings herein are included for convenience of
reference only and shall not constitute a part of this Waiver and Amendment for
any other purpose.
          10. Governing Law. This Waiver and Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
          11. Waiver and Amendment as Loan Document. Each of the Borrower and
the Parent Guarantor hereby acknowledges and agrees that this Waiver and
Amendment constitutes a “Loan Document.”
[The remainder of this page is left intentionally blank]



--------------------------------------------------------------------------------



 



8

          IN WITNESS WHEREOF, the parties hereto have caused this Waiver and
Amendment to be executed and delivered as of the date first above written.

                          BANK:   BORROWER:    
 
                        BANK OF AMERICA, N.A.   MSLO EMERIL ACQUISITION SUB LLC
   
 
                        By:   /s/ Jane Heller   By:   /s/ Kelli Turner          
         
 
  Name:   Jane R. Heller       Name:   Kelli Turner    
 
  Title:   Managing Director       Title:   Vice President    
 
                        COLLATERAL AGENT:   PARENT GUARANTOR:    
 
                        BANK OF AMERICA, N.A., as Collateral Agent   MARTHA
STEWART LIVING OMNIMEDIA, INC.    
 
                        By:   /s/ Jane Heller   By:   /s/ Kelli Turner          
             
 
  Name:   Jane R. Heller       Name:   Kelli Turner    
 
  Title:   Managing Director       Title:   CFO    

 